Dear Ms. Allison:
We are in receipt of your request for an Attorney General's opinion regarding absentee voting in nursing homes. Specifically, you have requested our opinion on the following issue:
             Whether a resident at a nursing home can give out election material for a candidate during the period from thirty days prior to the time that absentee voting begins for an election until absentee voting ends for that election?
LSA-R.S. 18:1462 prohibits any person from performing certain campaign activities within 600 feet of any place wherein absentee voting is being conducted between the hours of 6:00 a.m. and 9:00 p.m. Those campaigns activities include, but are not limited to the soliciting of a person's vote for or against any candidate, handing out or displaying campaign literature and placing or displaying political signs. Additionally, LSA-R.S. 18:1334
specifically prohibits electioneering during absentee voting at a nursing home as follows:
             A. During the period extending from thirty days prior to the time that absentee voting begins for an election until the absentee voting for that election closes, no owner, operator, employee, or agent of such owner or employee, or a stockholder of any nursing home or candidate or employee of or agent or worker for any candidate shall perform or cause to be performed any of the following acts while on duty or on the premises of the facility:
             (1) Solicit in any manner or by any means whatsoever any person confined to a nursing home to vote for or against any candidate or proposition being voted on in the election.
             (2) Hand out, place, or display campaign cards, picture, or other campaign literature of any kind or description in the nursing home.
             (3) Place or display political signs, pictures, or other forms of political advertising in the nursing home.
* * *
(Emphasis added.)
The question to be decided is whether the resident at the nursing home is a candidate or an employee, agent or worker for any candidate. If the resident is not a candidate, nor an employee, agent or worker for any candidate, then the prohibitions in LSA-R.S. 18:1334 do not apply to the nursing home resident, and the resident is free to electioneer in the nursing home just as any other citizen may choose to do so in his or her home. However, if the nursing home resident is a candidate, employee, agent or worker for any candidate, then said resident would be prohibited from electioneering within the nursing home for a period of 30 days prior to the opening of absentee voting, until the close of absentee voting in the nursing home.
If we can be of further assistance in this matter, please contact our office.
Yours very truly,
                               RICHARD P. IEYOUB Attorney General
                               BY: ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL/pb